PER CURIAM:
Dominique Shepherd appeals the district court’s order denying relief on her civil action alleging claims of employment discrimination under Title VII of the Civil Rights Act of 1964. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Shepherd v. Evans, No. CA-03-1273-AW (D.Md. July 18, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED